Exhibit 10.2

  [***] Text omitted pursuant to Item 601(a)(6) of Regulation S-K

 

July 24, 2020

 

 

Mr. Richard N. Grant, Jr.

[***]

 

Re:     Offer of Employment

 

Dear Nick:

 

1.     Offer and Position

 

We are very pleased to extend an offer of employment to you for the position of
President and Chief Executive Officer (“CEO”) of inTEST Corporation, a Delaware
corporation (the “Company”). Your employment is contingent upon the successful
completion of a review of references and background checks1 and the approval of
the board of directors of the Company (the “Board”) and will be subject to the
terms and conditions set forth in this letter (the “Offer Letter”). This Offer
Letter will be binding upon execution (the “Execution Date”). The Board will
take all such actions required for you to be appointed as CEO as of the Start
Date (as defined below).

 

2.     Duties, Authority and Responsibilities

 

In your capacity as CEO, you will have such duties, authorities and
responsibilities as are (a) commensurate with such title (including managing the
day-to-day business activities of the Company and its subsidiaries subject to
oversight by the Board), (b) required of such position (including but not
limited to such responsibilities as set forth in the Company’s Bylaws), and (c)
assigned to you from time to time by the Board or a committee thereof that are
reasonably consistent with your position. You will report directly to the Board
and will comply with the Company’s written policies during your employment with
the Company. You will be appointed as a member of the Board upon your Start Date
and shall, subject to the approval of the stockholders of the Company, continue
to be a member of the Board through the earlier to occur of: (i) the end of your
employment with the Company, and (ii) your resignation from the Board, removal
from the Board or failure to be re-elected to the Board by the stockholders. You
agree to devote substantially all of your business time and attention to the
performance of your duties; provided that (x) you shall not be precluded from
engaging in civic, charitable or religious activities, (y) you shall not be
precluded from serving on the board of directors of a corporation or similar
governing body of another company that is not a competitor to the Company or its
subsidiaries and that is approved in advance by the Board, provided however,
that while you are CEO you will not serve on more than one other board of
directors for any other for-profit business, and (z) you shall not be precluded
from managing your passive investments. Notwithstanding the foregoing, any
outside activities must be in compliance with the Company’s policies, including
its Code of Ethics, including approval procedures, and must not materially
interfere with your duties as CEO.

 

--------------------------------------------------------------------------------

1 As a result of the COVID-19 pandemic, the ability to complete your background
checks in a timely manner before your Start Date may not be not feasible.  By
signing below, you (i) represent and warrant that the background checks will not
reveal any incidents, violations or infractions, including felony or misdemeanor
charges or convictions or similar matters that the Board may deem material
(“Incidents”), including, but not limited to Incidents within the purview of the
Securities and Exchange Commission or FINRA,  within State of New Jersey and/or
with any relevant Department of Motor Vehicles; and (ii) understand that if your
completed background check is not satisfactory to the Company, to be determined
in the sole discretion of the Board, the Company will terminate your employment,
which will be deemed a termination for “Cause” under all applicable
employment-related agreements, including this Offer Letter.

 

 

--------------------------------------------------------------------------------

 

 

3.     Start Date

 

Your start date will be August 24, 2020 (the “Start Date”).

 

4.     Base Salary

 

In consideration of your services, you will be paid an initial base salary of
$375,000 per year, subject to periodic reviews by the Compensation Committee of
the Board (the “Committee”), as determined in its sole and absolute discretion,
payable in accordance with the standard payroll practices of the Company and
subject to all withholdings and deductions as required by law. Your initial base
salary and any such adjustment in initial base salary shall constitute “Base
Salary” for the purposes of this Offer Letter.

 

5.     Annual Bonus Award

 

During your employment, you will be eligible to participate in the Company’s
annual bonus award plan, with terms and conditions as approved by the Committee.
Initially, your target bonus opportunity will be seventy percent (70%) of your
Base Salary, subject to annual review by the Committee.   

 

For 2020, you will be paid a minimum cash bonus equal to fifty five percent
(55%) of your non-prorated Base Salary ($206,250), and you will be eligible to
earn the remaining fifteen percent (15%) of your non-prorated Base Salary upon
the satisfaction of certain performance goals by December 31, 2020 as determined
in the sole discretion of the Committee (the “2020 Bonus”).

 

Your actual bonus payment under the annual bonus award plan and the 2020 Bonus
will be based on performance as measured against goals approved annually by the
Committee (each a “Performance Goal”).  Such Performance Goals may include:
financial measures such as earnings before interest and taxes, cash flow,
revenue growth, income, earnings; operational matters such as consummation of
mergers and acquisitions, restructurings, new products, employee matters;
individual performance; strategic objective milestones, including but not
limited to satisfaction of initiatives under the Company’s 2020-2023 Strategic
Plan, including any updates or similar plans approved by the Board; any other
criteria specified by the Committee in its sole discretion; and any combination
of, or a specified increase in, any of the foregoing.  Where applicable, the
Performance Goals may be expressed in terms of attaining a specified level of
the particular criteria or the attainment of a percentage increase or decrease
in the particular criteria, and may be applied to one or more of the Company or
an affiliate of the Company, or a division or strategic business unit of the
Company, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment shall be made (or no vesting shall occur),
levels of performance at which specified payments shall be made (or specified
vesting shall occur), and a maximum level of performance above which no
additional payment shall be made (or at which full vesting shall occur).

 

 

--------------------------------------------------------------------------------

 

 

At the time such an award is granted, the Committee may specify any reasonable
definition of the Performance Goals it uses. Such definitions may provide for
equitable adjustments to the Performance Goals in recognition of unusual or
non-recurring events affecting the Company or an affiliate of the Company or the
financial statements of the Company or an affiliate of the Company, in response
to changes in applicable laws or regulations, or to account for items of gain,
loss or expense determined to be unusual in nature, infrequent in occurrence or
unusual in nature and infrequent in occurrence or related to the disposal of a
segment of a business or related to a change in accounting principles.

 

The Committee shall determine achievement of all of the Performance Goals for
the 2020 Bonus. The Committee reserves the right to make subjective
determinations and interpretations regarding the impact of unusual circumstances
or events on achievement of each performance metric component and shall have
final decision making authority regarding all issues related to the annual bonus
described above. The Committee shall finalize the amount of and authorize
payment of the 2020 Bonus as part of the approval process for the Company’s 2020
audited financial statements. You will receive no 2020 Bonus under this Section
if you are not employed by the Company on the date the Committee finalizes the
amount of and authorizes payment of the 2020 Bonus. Any 2020 Bonus payment shall
be made on or before March 14, 2021. The Committee shall have such authority to
demand the repayment or “claw back” of any amounts paid pursuant to this
opportunity as needed to comply with all applicable laws and regulations.

 

For fiscal years 2021 and thereafter, your goals for your annual bonus award
will be set forth in the Company’s Executive Officer Compensation Plan for such
fiscal year and your award thereunder, each as adopted by the Committee, with an
expected maximum bonus opportunity of one hundred and thirty-five percent (135%)
of your Base Salary.

 

6.     Initial Equity Award

 

During your employment with the Company, you will be eligible to participate in
the inTEST Corporation Second Amended and Restated 2014 Stock Plan, as amended
from time to time (the “Stock Plan”), and receive equity awards thereunder in
the form as determined by the Committee, and subject to vesting and other
conditions as set forth in the Stock Plan and the applicable award agreements.

 

Subject to approval of the Board, which shall not be unreasonably withheld, the
Company will grant you an initial equity award (the “Equity Award”) of shares of
the Company’s Common Stock, par value $0.01 per share (the “Common Stock”).  
The Equity Award will be granted on or about your Start Date.  The total number
of shares of Common Stock subject to the Equity Award will be equal to (a)
$650,000 (based on target performance) divided by (b) the closing price of the
Company’s Common Stock on the Start Date. $305,000 of the Equity Award will be
subject to time-based vesting (the “Time-Vesting Portion”), and $345,000 of the
Equity Award will be subject to performance based vesting (the
“Performance-Vesting Portion”).  The Time-Vesting Portion will vest over four
(4) years at the rate of twenty-five percent (25%) on each anniversary of the
grant date which is your Start Date.  The Performance-Vesting Portion will vest
on the third anniversary of your Start Date at a vesting percentage as
determined in the sole discretion of the Committee.

 

 

--------------------------------------------------------------------------------

 

 

The Equity Award will be granted under and subject to the terms of the Stock
Plan and evidenced in writing by, and subject to the terms of a restricted stock
agreement.

 

7.     Stock Ownership Guidelines

 

You will be subject to Stock Ownership Guidelines approved by the Board (“Stock
Ownership Guidelines”).

 

8.     Severance

 

As CEO, you are receiving and will execute the Change of Control Agreement
attached hereto as Exhibit A in accordance with its terms and conditions as in
effect from time to time. The Change of Control Agreement will govern the terms
of any severance available to you in the event of a Change of Control, as
defined by the Change of Control Agreement.

 

Following the Start Date, if your employment with the Company terminates without
Cause, as defined in the Change of Control Agreement, or if you resign from
employment with the Company for Good Reason, as defined in the Change of Control
Agreement, under circumstances that are unrelated to a Change of Control, you
will receive severance in an amount equal to twelve (12) months of your Base
Salary, paid in accordance with the Company’s customary payroll practices. Your
entitlement to this severance is expressly conditioned upon your execution and
non-revocation of a confidential separation agreement and general release of
claims in a form acceptable to the Company.

 

9.     Other Benefits and Perquisites

 

Following the Start Date, you will also be eligible to participate in the
employee benefit plans and programs (excluding severance) generally available to
the Company’s senior executives and consistent with such plans and programs of
the Company as in effect as of the date hereof, including but not limited to
medical, life and disability insurance, retirement, vacation/paid time off,
fringe benefit, perquisite, business expense reimbursement and travel plans or
programs, in accordance with and subject to eligibility and other terms and
conditions of such plans and programs, as in effect from time to time. The
Company reserves the right to amend, modify or terminate any of its benefit
plans or programs at any time and for any reason except as set forth in this
Offer Letter.

 

Notwithstanding the above, you will be entitled to 20 days of paid time off for
each of the first three (3) years of your employment, and 25 days of paid time
off each year beginning on the third anniversary of your Start Date. All other
terms of your paid time off shall be administered in accordance with the
Company’s paid time off policy, as it exists from time to time.

 

 

--------------------------------------------------------------------------------

 

 

10.     Withholding

 

All forms of compensation paid to you as an employee of the Company shall be
less all applicable withholdings.

 

11.     At-will Employment

 

Your employment with the Company will be for no specific period of time. Rather,
your employment will be at-will, meaning that you or the Board may terminate
your employment relationship at any time, with or without Cause, using the
definition of Cause in the Change of Control Agreement, and with or without
notice and for any reason or no particular reason. Although your compensation
and benefits may change from time to time, the at-will nature of your employment
may only be changed by an express written agreement signed on behalf of the
Company by an authorized officer of the Company. Upon any termination of your
employment with the Company, you will immediately and without the need for any
additional action be deemed to have resigned from all officer positions with the
Company, as a member of the governing boards of the Company, and a member of the
Board.

 

12.     Governing Law, Disputes and Waiver of Jury Trial

 

This Offer Letter shall be governed by the laws of the State of Delaware,
without regard to conflict of law principles, and any dispute between the
parties will be resolved only in the courts of the State of Delaware or in the
United States District Court for the District of Delaware and the appellate
courts having jurisdiction of appeals in such courts. You and the Company hereby
waive, to the fullest extent permitted by law, any right to trial by jury
resulting from any proceeding or cause of action brought to resolve any dispute
between the parties arising out of, connected with, or related to your
employment with the Company whether in contract, tort, equity or otherwise.

 

13.     Representations

 

You represent that you are not party to any agreement that would limit your
ability to accept this Offer Letter and to discharge your duties to the Company.
As a condition of accepting this offer of employment, you agree to be subject to
the Company’s terms of employment which include restrictive covenants,
assignment of inventions, confidentiality and non-disparagement, and
non-competition and non-solicitation of employees, customers and suppliers
provisions, all as set forth in the form of the Confidentiality, Non-Competition
and Non-Solicitation Agreement as attached hereto as Exhibit B.

 

14.     Section 409A

 

The intent of the parties is that the payments and benefits under this Offer
Letter comply with or be exempt from Section 409A of the Internal Revenue Code
of 1986, as amended, and the rules and regulations and Internal Revenue Service
notices thereunder, and accordingly, to the maximum extent permitted, this Offer
Letter shall be interpreted to be in compliance therewith. 

 

 

--------------------------------------------------------------------------------

 

 

If any payment, compensation or other benefit provided to you under this Offer
Letter in connection with your “separation from service” (within the meaning of
Section 409A) is determined, in whole or in part, to constitute “nonqualified
deferred compensation” within the meaning of Section 409A and you are a
specified employee as defined in Section 409A(2)(B)(i), no part of such payments
shall be paid before the day that is six months plus one day after the date of
termination or, if earlier, ten (10) business days following your death (the
“New Payment Date”).  The aggregate of any payments and benefits that otherwise
would have been paid and/or provided to you during the period between the date
of termination and the New Payment Date shall be paid to you in a lump sum on
such New Payment Date.  Thereafter, any payments and/or benefits that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of this Offer Letter.  Notwithstanding anything to the contrary
herein, to the extent that the foregoing delay applies to the provision of any
ongoing welfare benefits, you shall pay the full cost of premiums for such
welfare benefits due and payable prior to the New Payment Date and the Company
will pay you an amount equal to the amount of such premiums which otherwise
would have been paid by the Company during such period within five (5) business
days following its conclusion.

 

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Offer Letter providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Section 409A, and for purposes of any such provision of this Offer Letter,
references to a “resignation,” “termination,” “terminate,” “termination of
employment” or like terms shall mean separation from service.

 

All expenses or other reimbursements as provided herein shall be payable in
accordance with the Company’s policies in effect from time to time, but in any
event shall be made on or prior to the last day of the taxable year following
the taxable year in which you incurred the expenses.  With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A: (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit; and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year.

 

For purposes of Section 409A, your right to receive any instalment payments
pursuant to this Offer Letter shall be treated as a right to receive a series of
separate and distinct payments.  Whenever a payment under this Offer Letter
specifies a payment period with reference to a number of days (e.g., payment
shall be made within 30 days following the date of termination), the actual date
of payment within the specified period shall be within the sole discretion of
The Company.

 

 

--------------------------------------------------------------------------------

 

 

If you wish to accept this position, please sign below and return this Offer
Letter to me within 5 days. This offer is open for you to accept until July 29,
2020, at which time it will be deemed to be withdrawn.

 

 

Sincerely,

 

inTEST Corporation

 

By:      /s/ Joseph W. Dews

Name: Joseph W. Dews IV

Title:   Chairman of the Board

 

 

Acceptance of Offer

 

I have read, understood and accept all the terms of this Offer Letter. I have
not relied on any agreements or representations, express or implied, with
respect to such employment which are not set forth expressly in this Offer
Letter or in the documents referred herein, and this Offer Letter supersedes all
prior and contemporaneous understandings, agreements, representations and
warranties, both written and oral, with respect to my employment by the Company.

 

/s/ Richard N. Grant
Richard N. Grant, Jr.

 

7/24/2020

Date

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit A

 

Change of Control Agreement

 

(attached)

 

 

 

--------------------------------------------------------------------------------

 

 

CHANGE OF CONTROL AGREEMENT

 

 

Mr. Richard N. Grant, Jr.

[***]

 

RE:     CHANGE OF CONTROL AGREEMENT

 

Dear Nick:

 

The Board of Directors (the “Board”) of inTEST Corporation (“inTEST”) hereby
offers to you the benefits described below. If you desire to accept the benefits
described below, you must sign the copy of this Change of Control Agreement (the
“Agreement”) which is enclosed and return it to me on or before August 19, 2020.

 

1.     TERM OF AGREEMENT.

 

This Agreement is effective immediately upon your acceptance as described above
and will continue in effect as long as you are actively employed by inTEST,
unless you and inTEST agree in writing to its termination or amendment.

 

2.     TERMINATION COMPENSATION.

 

If your employment with inTEST is terminated without “Cause” (as defined in
Section 6) at any time within two years following a “Change of Control” (as
defined in Section 4), you will receive the “Termination Benefits” (as defined
in Section 3). You will also receive the Termination Benefits if you terminate
your employment for “Good Reason” (as defined in Section 5) at any time within
two years following a Change of Control.

 

You are not entitled to receive the Termination Benefits if your employment is
terminated by you or inTEST for any or no reason before a Change of Control
occurs or more than two years after a Change of Control has occurred.

 

In order to receive the Termination Benefits, you must execute any release of
claims that you may have pursuant to this Agreement (but not any other claims)
that may be requested by inTEST.

 

The Termination Benefits will be paid to you under the terms and conditions
hereof, without regard to whether you look for or obtain alternative employment
following your termination of employment with inTEST.

 

 

--------------------------------------------------------------------------------

 

 

3.     TERMINATION BENEFITS DEFINED.

 

For purposes of this Agreement, the term “Termination Benefits” will mean and
include the following:

 

(a)     For a period of one year from your termination (the “Benefit Period”),
payment of a prorated portion of your then-current annualized salary (“Base
Salary”) on the same basis that you were paid immediately prior to your
termination;

 

(b)     Payment of any bonus, variable, or incentive compensation (the “Variable
Component”) you would otherwise be eligible to receive for the year in which
your termination occurs and for that portion of the following year which is
included in the Benefit Period, such Variable Component to be calculated and
paid as provided below; and

 

(c)     During the Benefit Period, continuation of coverage under the group
benefit plans in which you participate immediately prior to your termination,
including, without limitation, life, disability, accident and group health
insurance benefits coverage for you and your eligible dependents (“Benefits”),
such Benefits to be provided on substantially the same terms and conditions as
they were provided immediately prior to your termination.

 

The Variable Component of your Termination Benefits will equal the sum of
(i) the Variable Component to which you would have been entitled for the year
during which your termination occurs (calculated after annualizing inTEST’s
consolidated financial results through the date of termination if such Variable
Component is based upon a percentage of profits) (the “Annual Amount”), and (ii)
an amount equal to the product of (x) the Annual Amount times (y) a fraction the
numerator of which is the number of days in the year following termination which
is included in the Benefit Period and the denominator of which is 365 (the
“Prorated Amount”). Both the Annual Amount and the Prorated Amount will be paid
to you not later than March 15th of the year following your termination.

 

Notwithstanding the foregoing, if you terminate your employment for Good Reason,
your Termination Benefits will be based upon the greater of (i) your Base
Salary, Variable Component and Benefits immediately prior to your termination or
(ii) your Base Salary, Variable Component and Benefits immediately prior to the
Change of Control which gives rise to your right to receive Termination Benefits
under this Agreement.

 

inTEST does not intend to provide duplicative Benefits. Consequently, Benefits
otherwise receivable pursuant to this Section will be reduced or eliminated if
and to the extent that you receive comparable Benefits from any other source
(for example, another employer); provided, however, that you will have no
obligation to seek, solicit or accept employment from another employer in order
to receive such benefits.

  

 

--------------------------------------------------------------------------------

 

 

4.     CHANGE OF CONTROL DEFINED.

 

For purposes of this Agreement, a “Change of Control” will be deemed to have
occurred upon the earliest to occur of the following events:

 

(a)     Dissolution or Liquidation. The date the stockholders of inTEST (or the
Board of Directors, if stockholder action is not required) approve a plan or
other arrangement pursuant to which inTEST will be dissolved or liquidated;

 

(b)     Sale of Assets. Upon approval of the stockholders of inTEST (or the
Board of Directors, if stockholder action is not required), the date inTEST
consummates a definitive agreement to sell or otherwise dispose of all or
substantially all of the assets of inTEST to any “Unrelated Person” or
“Unrelated Persons” (as defined below) acting in concert with one another.
“Person” means any entity, person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act of 1934). “Unrelated Person”
means any Person other than (1) inTEST or any of its Affiliates or any employee
benefit plan (or related trust) sponsored or maintained by inTEST or any of its
Affiliates or (2) any Person who, as of the date of this Agreement, is the
beneficial owner of at least twenty percent (20%) of the outstanding Common
Stock of inTEST. “Affiliates” means any entity in which inTEST owns, directly or
indirectly, fifty percent (50%) or more of the voting equity;

 

(c)     Merger or Consolidation. Upon approval of the stockholders of inTEST (or
the Board of Directors, if stockholder action is not required) and the
stockholders of the other constituent corporation (or its board of directors if
stockholder action is not required), the date inTEST consummates a merger or
consolidation of inTEST with or into such other corporation, and such other
corporation is an Unrelated Person, other than a merger or consolidation of
inTEST in which holders of shares of the Common Stock of inTEST immediately
prior to the merger or consolidation will hold at least a majority of the
ownership of common stock of the surviving corporation (and, if one class of
common stock is not the only class of voting securities entitled to vote on the
election of directors of the surviving corporation, a majority of the voting
power of the surviving corporation’s voting securities) immediately after the
merger or consolidation, which common stock (and, if applicable, voting
securities) is to be held in substantially the same proportion as such holders’
ownership of the Common Stock of inTEST immediately before the merger or
consolidation;

 

(d)     Change in Beneficial Owner. The date any Unrelated Person will have
become the beneficial owner of, or will have obtained voting control over, more
than forty percent (40%) of the outstanding shares of the Common Stock of
inTEST; or

 

(e)     Change in Majority of the Board of Directors. The date individuals who,
as of the date of this Agreement, constitute the Board of Directors of inTEST
(the “Incumbent Directors”) cease for any reason to constitute a majority of the
members of the Board; provided that any individual who becomes a director, after
the date of this Agreement, whose election or nomination for election by
inTEST’s stockholders was approved by a majority of the Incumbent Directors
(other than an election or nomination of an individual whose initial assumption
of office is in connection with an actual or threatened “election contest”
relating to the election of the directors of inTEST (as such terms are used in
Rule 14a-11 under the Exchange Act), “tender offer” (as such term is used in
Section 14(d) of the Exchange Act) or a proposed merger) will be deemed to be an
Incumbent Director.

 

 

--------------------------------------------------------------------------------

 

 

Notwithstanding any provision herein to the contrary, the filing of a proceeding
for the reorganization of inTEST under Chapter 11 of the Federal Bankruptcy Code
or any successor or other statute of similar import will not be deemed to be a
Change of Control for purpose of this Agreement.

 

5.     GOOD REASON DEFINED.

 

For purposes of this Agreement, the term “Good Reason” will mean and include the
following situations:

 

(a)     any material adverse change in your status, responsibilities or
Benefits;

 

(b)     any failure to nominate or elect you as President and Chief Executive
Officer;

 

(c)     causing or requiring you to report to anyone other than the inTEST Board
of Directors;

 

(d)     assignment to you of duties materially inconsistent with your position
as President and Chief Executive Officer;

 

(e)     any reduction of your annual base salary or annual Variable Component
(or, if applicable, a change in the formula for determining your annual Variable
Component which would have the effect of reducing your annual Variable Component
as it would otherwise have been calculated immediately prior to the Change of
Control that gives rise to your right to receive Termination Benefits as
provided in this Agreement) or other reduction in compensation or benefits, or

 

(f)     requiring you to be principally based at any office or location more
than 30 miles from the current offices of inTEST in Mount Laurel, New Jersey.

 

6.     CAUSE DEFINED.

 

For purposes of this Agreement, the term “Cause” will mean and include the
following situations:

 

(a)     Your conviction by a court of competent jurisdiction of any criminal
offense involving dishonesty or breach of trust or any felony or crime of moral
turpitude;

 

 

--------------------------------------------------------------------------------

 

 

(b)     Your violation of inTEST’s policies or the inTEST’s Code of Ethics;

 

(c)     Your commission of an act of fraud upon inTEST; or

 

(d)     Your willful refusal to perform the duties reasonably assigned to you by
the Board of Directors of inTEST, which failure or breach continues for more
than ten days (or such longer period, not in excess of 30 days, as may be
required to cure such failure) after written notice thereof is given to you.

 

7.     CEILING ON BENEFITS.

 

Under the “golden parachute” rules in the Internal Revenue Code (the “Code”) you
will be subject to a twenty percent (20%) excise tax (over and above regular
income tax) on any “excess parachute payment” that you receive following a
Change of Control, and inTEST will not be permitted to deduct any such excess
parachute payment. Very generally, compensation paid to you that is contingent
upon a Change of Control will be considered a “parachute payment” if the present
value of such consideration equals or exceeds three times your average annual
compensation from inTEST for the five years prior to the Change of Control. If
payments are considered “parachute payments,” then all such payments to you in
excess of your base annual compensation will be considered “excess parachute
payments” and will be subject to the twenty percent (20%) excise tax imposed
under Section 4999 of the Code.

 

For example, if your base annual compensation was $100,000, you could receive
$299,000 following a Change of Control without payment of any excise tax. If you
received $301,000 in connection with a Change of Control, however, the entire
$301,000 would be considered a parachute payment and $201,000 of this amount
would be considered an excess parachute payment subject to excise tax.

 

In order to avoid this excise tax and the related adverse tax consequences for
inTEST, by signing this Agreement, you agree that the Termination Benefits
payable to you under this Agreement will in no event exceed the maximum amount
that can be paid to you without causing any portion of the amounts paid or
payable to you by inTEST following a Change of Control, whether under this
Agreement or otherwise, to be considered an “excess parachute payment” within
the meaning of Section 280G(b) of the Code.

 

If inTEST believes that these rules will result in a reduction of the payments
to which you are entitled under this Agreement, it will so notify you within 60
days following delivery of the “Notice of Termination” described in Section 8.
If you wish to have such determination reviewed, you may, within 30 days of the
date you are notified of a reduction of payments, ask that inTEST retain, at its
expense, legal counsel, certified public accountants, and/or a firm of
recognized executive compensation consultants (an “Outside Expert”) to provide
an opinion concerning whether, and to what extent, your Termination Benefits
must be reduced so that no amount payable to you by inTEST (whether under this
Agreement or otherwise) will be considered an excess parachute payment.

 

 

--------------------------------------------------------------------------------

 

 

The Outside Expert will be as mutually agreed by you and inTEST, provided that
if we are not able to reach a mutual agreement, inTEST will select an Outside
Expert, you will select an Outside Expert, and the two Outside Experts will
select a third Outside Expert to provide the opinion required under this
Section. The determination of the Outside Expert will be final and binding,
subject to any contrary determination made by the Internal Revenue Service.

 

If inTEST believes that your Termination Benefits will exceed the limitation
contained in this Section, it will only make payments to you, at the times
stated above, in an amount that it believes may be paid without exceeding such
limitation. The balance, if any, will then be paid after the opinion of the
Outside Expert has been received. 

 

If the amount paid to you by inTEST following a Change of Control is ultimately
determined, pursuant to the opinion of the Outside Expert or by the Internal
Revenue Service, to have exceeded the limitation contained in this Section, the
excess must be repaid to the Company on the 90th day following demand.

 

In the event that the provisions of Sections 280G and 4999 of the Code are
repealed without successor provisions, this Section will be of no further force
or effect.

 

8.     TERMINATION NOTICE AND PROCEDURE.

 

Any termination by inTEST or you of your employment during the two years
immediately following a Change of Control will be communicated by written Notice
of Termination to you if such Notice of Termination is delivered by inTEST and
to inTEST if such Notice of Termination is delivered by you, all in accordance
with the following procedures:

 

(a)     The Notice of Termination will indicate the specific termination
provision in this Agreement relied upon, if applicable, and will set forth in
reasonable detail the facts and circumstances alleged to provide a basis for
such termination.

 

(b)     Any Notice of Termination by inTEST will be in writing signed by the
Chairman of the Board of inTEST.

 

(c)     If inTEST furnishes you with a Notice of Termination or if you furnish
inTEST with a Notice of Termination, and no good faith dispute exists regarding
such termination, then the date of your termination will be the date such Notice
of Termination is deemed given pursuant to Section 11 of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(d)     If inTEST in good faith furnishes you with a Notice of Termination for
Cause and you in good faith notify inTEST that a dispute exists concerning such
termination within the 15-day period following your receipt of such notice, you
may elect to continue your employment during such dispute. If it is thereafter
determined that (i) Cause did exist, the date of your termination will be the
earlier of (A) the date on which the dispute is finally determined or (B) the
date of your death or permanent disability; or (ii) Cause did not exist, your
employment will continue as if inTEST had not delivered its Notice of
Termination and there will be no termination arising out of such notice.

 

(e)     If you in good faith furnish a Notice of Termination for Good Reason and
inTEST notifies you that a dispute exists concerning the termination within the
15-day period following inTEST's receipt of such notice, you may elect to
continue your employment during such dispute. If it is thereafter determined
that (i) Good Reason did exist, your date of termination will be the earlier of
(A) the date on which the dispute is finally determined or (B) the date of your
death or permanent disability; or (ii) Good Reason did not exist, your
employment will continue after such determination as if you had not delivered
the Notice of Termination asserting Good Reason. If Good Reason is determined to
exist, your salary, Variable Component and Benefits prior to such determination
will be no less than your salary, Variable Component and benefits immediately
prior to the Change of Control which gives rise to your right to receive
Termination Benefits as provided in this Agreement. 

 

(f)     If you do not elect to continue employment pending resolution of a
dispute regarding a Notice of Termination, and it is finally determined that the
reason for termination set forth in such Notice of Termination did not exist, if
such notice was delivered by you, you will be deemed to have voluntarily
terminated your employment other than for Good Reason and if delivered by
inTEST, inTEST will be deemed to have terminated you without Cause.

 

9.     SUCCESSORS.

 

inTEST will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of inTEST or any of its subsidiaries to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that inTEST
would be required to perform it if no such succession had taken place. Failure
of inTEST to obtain such assumption and agreement prior to the effectiveness of
any such succession will be a breach of this Agreement and will entitle you to
compensation in the same amount and on the same terms to which you would be
entitled hereunder if you terminate your employment for Good Reason following a
Change of Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective will be deemed the date of
your termination. As used in this agreement “inTEST” shall include any successor
to its business and/or assets which assumes and agrees to perform this Agreement
by operation of law or otherwise.

 

 

--------------------------------------------------------------------------------

 

 

10.      BINDING AGREEMENT.

 

This Agreement will inure to the benefit of and be enforceable by you and your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder had you continued to live, all such amounts,
unless otherwise provided herein, will be paid in accordance with the terms of
this Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate.

 

11.      NOTICES.

 

For purposes of this Agreement, notices and all other communications provided
for in this Agreement will be in writing and will be deemed to have been duly
given when personally delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to you at
the last address you have filed in writing with inTEST or, in the case of
inTEST, at its main office, attention of the Chairman of the Board of Directors,
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address will be
effective only upon receipt.

  

12.      MISCELLANEOUS.

 

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
inTEST. No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party will be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreement or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement will be governed by the laws of
the State of Delaware without regard to its conflicts of law principles. All
references to sections of the Exchange Act or the Code will be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder will be paid net of any applicable withholding required under federal,
state or local law. The obligations of inTEST that arise prior to the expiration
of this Agreement will survive the expiration of the term of this Agreement.

 

13.      VALIDITY.

 

The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.

 

 

--------------------------------------------------------------------------------

 

 

14.      COUNTERPARTS.

 

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

15.      EXPENSES AND INTEREST.

 

If a good faith dispute arises with respect to the enforcement of your rights
under this Agreement or if any arbitration or legal proceeding will be brought
in good faith to enforce or interpret any provision contained herein, or to
recover damages for breach hereof, and you are the prevailing party, you will
recover from inTEST any reasonable attorneys' fees and necessary costs and
disbursements incurred as a result of such dispute or legal proceeding, and
prejudgment interest on any money judgment obtained by you calculated at the
rate of interest announced by J.P. Morgan Chase Bank, New York, or its
successor, from time to time as its prime rate from the date that payments to
you should have been made under this Agreement. It is expressly provided that
inTEST will in no event recover from you any attorneys' fees, costs,
disbursements or interest as a result of any dispute or legal proceeding
involving inTEST and you.

 

16.      PAYMENT OBLIGATIONS ABSOLUTE.

 

inTEST's obligation to pay you the Termination Benefits in accordance with the
provisions herein will be absolute and unconditional and will not be affected by
any circumstances; provided, however, that inTEST may apply amounts payable
under this Agreement to any debts owed to inTEST by you on the date of your
termination. All amounts payable by inTEST in accordance with this Agreement
will be paid without notice or demand. If inTEST has paid you more than the
amount to which you are entitled under this Agreement, inTEST will have the
right to recover all or any part of such overpayment from you or from whomsoever
has received such amount.

 

17.      ENTIRE AGREEMENT.

 

This Agreement sets forth the entire agreement between you and inTEST concerning
the subject matter discussed in this Agreement and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations,
or warranties, whether written or oral, by any officer, employee or
representative of inTEST. Any prior agreements or understandings with respect to
the subject matter set forth in this Agreement are hereby terminated and
canceled.

 

18.      LITIGATION.

 

Any action or claim at law or equity arising under or related to this Agreement
will be brought only in the Superior Court of New Jersey or in the United States
District Court for the District of New Jersey, and the parties hereto hereby
consent to personal jurisdiction and venue in said courts.

 

 

--------------------------------------------------------------------------------

 

 

19.      COMPLIANCE WITH CODE SECTION 409A.

 

For purposes of this Agreement, your termination of employment shall mean your
“separation from service” as defined under Code Section 409A. Each payment under
this Agreement that is determined to be subject to Section 409A shall be treated
as a separate payment. In no event may you, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement.
Notwithstanding any provision of this Agreement to the contrary, if you are a
“specified employee” (as defined in Section 409A of the Code) as of your
“separation from service” (as defined in Section 409A of the Code), then the
payment of any amounts payable hereunder that are subject to Section 409A of the
Code shall be postponed in compliance with Section 409A (without any reduction
in such payments ultimately paid or provided to you) until the first payroll
date that occurs after the date that is six (6) months following your
“separation from service.” Any such postponed payments shall be paid in a lump
sum to you on the first payroll date that occurs after the date that is six (6)
months following your “separation from service.” If you die during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of Section 409A shall be paid to your estate within sixty
(60) days after the date of your death.

 

 

--------------------------------------------------------------------------------

 

 

If you would like to participate in this special benefits program, please sign
and return the extra copy of this letter which is enclosed.

 

 

 

Sincerely,

 

 

 

______________________________ 

Joseph W. Dews IV

Chairman of the Board

 

Date: _________________________

                               

 

ACCEPTANCE

 

I hereby accept the offer to participate in this special benefits program and I
agree to be bound by all of the provisions noted above.

 

 

 

____________________________

Richard N. Grant, Jr.

 

______________________

Date

 

 

--------------------------------------------------------------------------------

 

 

 

Exhibit B

Confidentiality, Non-Competition and Non-Solicitation Agreement

 

(attached)

 

 

 

--------------------------------------------------------------------------------

 

 

Confidentiality, Non-Competition and Non-Solicitation Agreement

 

In consideration of your employment with inTEST Corporation (the “Company”),
pursuant to an Offer Letter dated as of July 24, 2020 (the “Offer Letter”), you
acknowledge that you owe a duty of loyalty to the Company, affiliates and
subsidiaries (collectively, the “Companies”) at all times to act in their best
interests and to safeguard and protect their trade secrets and confidential
information. Intending to be legally bound, you hereby agree to the terms of
this Confidentiality, Non-Competition and Non-Solicitation Agreement
(“Agreement”) as follows: 

 

1.     Non-Disclosure of Confidential Information.

 

(a)     The term “Confidential Information” shall mean all confidential,
non-public and proprietary technical, business and financial information
relating to the respective businesses of the Companies including, but not
limited to, financial and marketing information, personnel, sales and
statistical data, plans for future development, computer programs, information
and knowledge pertaining to the products and services offered, inventions,
innovations, designs, ideas, formulas, manufacturing processes, trade secrets,
technical data, computer source codes, software, proprietary information,
construction, advertising, manufacturing, distribution and sales methods and
systems, pricing, sales and profit figures, customer and client lists, and
relationships with customers, clients, suppliers, distributors and others who
have business dealings with any of the Companies and information with respect to
various techniques, procedures, processes and methods. Confidential Information
also includes confidential or proprietary information received by you from third
parties in connection with your employment by any of the Companies subject to an
obligation to maintain the confidentiality of such information. Confidential
Information does not include information which is (a) known by you at the time
of its disclosure, (b) is or otherwise becomes public information or part of the
public domain other than as a result of your breach of this Section 1, (c)
acquired by you from a third party not known by you to have an obligation of
confidentiality with respect to such information or (d) independently developed
by you without use of Confidential Information.

 

You acknowledge and agree that all Confidential Information known or obtained by
you, whether before or after the date of the Offer Letter and regardless of
whether you participated in the discovery or development of such Confidential
Information, is the property of the Company. Except as expressly authorized in
writing by the Company or as necessary to perform your services while an
employee of the Company, you agree that you will not, during or after your
employment with the Company or any of its affiliates, for any reason, directly
or indirectly, disclose Confidential Information to any person other than
employees, agents, representatives, and affiliates of the Company or any of the
Companies, and/or third parties pursuant to appropriate confidentiality and
non-disclosure agreements. You may disclose Confidential Information if you are
required or requested to produce such Confidential Information under order of a
court of competent jurisdiction, a valid administrative or congressional
subpoena or by any other governmental agency; provided, however, that upon
receipt of any such order or subpoena, you shall, to the extent not prohibited,
promptly notify the Company so that the Company has the opportunity at its cost
and expense to contest the disclosure of such Confidential Information.

 

 

--------------------------------------------------------------------------------

 

 

(b)     Notwithstanding anything herein to the contrary, nothing shall prohibit
you from (i) making reports of possible violations of federal law or regulation
to any governmental agency or entity in accordance with the provisions of and
rules promulgated under Section 21F of the Securities Exchange Act of 1934, as
amended, or Section 806 of the Sarbanes-Oxley Act of 2002, as amended, or of any
other whistleblower protection provisions of federal law or regulations, or (ii)
require notification or prior approval by the Companies of any such report. 
Furthermore, you acknowledge that, via this paragraph, the Company is providing
you with written notice that the Defend Trade Secrets Act, 18 U.S.C. § 1833(b),
provides immunity for the disclosure of a trade secret to report a suspected
violation of law and/or in an anti-retaliation lawsuit, such that you will not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (i) is made (x) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney and (y) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. You further
acknowledge and understand that, if you file a lawsuit for retaliation by an
employer for reporting a suspected violation of law, then you may disclose the
employer’s trade secrets to your attorney and use the trade secret information
in the court proceeding if you: (a) file any document containing the trade
secret under seal; and (b) do not disclose the trade secret, except pursuant to
court order.

 

2.     Noncompetition; Non-solicitation; Non-disparagement. As an inducement for
the Company to enter into the Offer Letter and provide the potential benefits to
you available under the Offer Letter, you agree that:

 

(a)     During the entire period of your employment with the Company and for a
period of twelve (12) months following the termination of your employment for
any reason (the “Restricted Period”), you shall not, directly or indirectly, for
your own account, or on behalf of, or together with, any other person (other
than on behalf of the Companies) anywhere in any state of the United States or
the District of Columbia:

 

(i)     own, manage, operate, control, finance or participate in the ownership,
management, operation, control or financing of, render financial assistance to,
be connected as an officer, director, stockholder, employee, partner, member,
manager, principal, agent, representative, consultant or otherwise with, use or
permit your name to be used in connection with, or develop products or services
for, any Competing Business. “Competing Business” means any business which
competes with or has offered or offers any products or services during the
Restricted Period which are substantially similar to any line of business in
which the Company: (i) engaged in at any time during your employment with the
Company; (ii) engages in at any time during the Restricted Period, or (ii)
proposes or has plans to engage in at any time during the one-year period
immediately preceding the termination of the Restricted Period; notwithstanding
the foregoing, it shall not be a breach of this Section 2(a)(i) for you to own a
passive investment of less than one percent (1%) of a class of stock of a
publicly held company that is traded on a national securities exchange or in the
over the counter market;

 

(ii)     contact, solicit, induce or attempt to induce any person who is or was,
within the one-year period prior to termination of your employment with any of
the Companies, a customer, supplier or agent of any of the Companies or with
which any of the Companies or you had contact during your employment with the
Company, to terminate their relationship with any of the Companies, or do any
act which may interfere with or result in the impairment of the relationship,
including any reduction in sales or purchases, between any of the Companies and
such customers, suppliers or agents; or

 

 

--------------------------------------------------------------------------------

 

 

(iii)     hire any person who is or was, within the one-year period prior to
termination of your employment with the Company, an employee of any of the
Companies; or contact, solicit, induce or attempt to induce any employee who is
an employee of any of the Companies for the purpose of seeking to have such
employee terminate his or her employment with any of the Companies.

 

(b)     You will not, at any time during the Restricted Period, intentionally
disparage any of the Companies or any of their respective directors, officers,
managers, owners or employees.

 

3.     Employee Invention Assignment.

 

(a)     Assignment. You hereby confirm and acknowledge that, to the fullest
extent permitted per applicable law, you do hereby irrevocably assign and
transfer, to the Company all of your rights, title, and interests, including,
without limitation, Intellectual Property Rights, in any Work Product, together
with any and all causes of action for past, present or future infringement or
misappropriation of the foregoing that may have accrued to you up to and
including the date hereof in connection with any and all of the foregoing. For
purposes hereof, “Intellectual Property Rights” means all rights in and to US
and foreign: (i) patents, patent disclosures, and inventions (whether patentable
or not); (ii) trademarks, service marks, trade dress, trade names, logos,
corporate names, and domain names, and other similar designations of source or
origin, together with the goodwill symbolized by any of the foregoing; (iii)
copyrights and works of authorship (whether copyrightable or not), including
computer programs; (iv) trade secrets; and (v) all applications, registrations,
and issuances for, and renewals or extensions of, the foregoing rights in
(i)-(iv). For purposes hereof, “Work Product” means all writings, documents,
works of authorship, technology, inventions, discoveries, processes, techniques,
methods, concepts, research, proposals, materials, and other work product
created, authored, reduced to practice, or invented by you, individually or
jointly with others, during and in the scope of your employment with the Company
that (i) results from work performed by you for any of the Companies; and/or
(ii) is created, developed, reduced to practice, or invented using,
incorporating, or in reliance on the proprietary materials, confidential
information, trade secrets, or other intellectual property of the any of the
Companies.

 

(b)     Exclusion. Notwithstanding anything to the contrary in this Agreement,
you and the Company understand and acknowledge that Work Product and
Intellectual Property Rights do not include, and any provision in this Agreement
requiring you to assign (or otherwise providing for ownership by the Company of)
rights to Work Product, Confidential Information, or Intellectual Property
Rights does not apply to, any Work Product, Confidential Information, or
Intellectual Property Rights that (i) you create(d), develop(ed), reduce(d) to
practice, or invent(ed) entirely on your own time without using the Company’s
proprietary materials, Confidential Information, trade secrets, or other
Intellectual Property Rights; and/or (b) is otherwise unassignable per
applicable state or federal laws including, without limitation, 19 Del C. § 805
(which prohibits the assignment of inventions that you developed or develop
entirely on your own time without using the Company equipment, supplies,
facilities or trade secret information, other than inventions that relate to the
Company business or actual or demonstrably anticipated research or development
or result from any work performed by you for the Company).

 

 

--------------------------------------------------------------------------------

 

 

(c)     You agree to reasonably cooperate with the Company, at the Company’s
sole cost and expense, with respect to the transfer, procurement, maintenance,
defense and enforcement of any Intellectual Property Rights in any Work Product.

 

4.     Return of Property. You agree to return to the Company all documents,
materials, supplies, credit cards, keys and any other property or data that was
the property of any of the Companies or that was used in the course of your
employment with the Company. The return of such items shall be made at any time
upon the written request of the Company, or at or before the time of
termination, or if that is not possible, then as soon thereafter as is possible.
Upon termination of employment for any reason, you agree to return all tangible
copies of Confidential Information to the Company and at the Company request you
agree to certify under oath that all electronic copies of such information have
been deleted from all computers to which you have access other than those of the
Companies.

 

5.     Enforcement; Editing of Restrictions; Tolling; Attorney’s Fees.

 

(a)     Considering the nature of your job duties, you acknowledge that the
restrictions in this Agreement are reasonable and necessary for the protection
of the Company. If any court determines that any of the covenants contained in
this Agreement are unenforceable because of their duration, area or scope, the
court shall reduce such covenant so that it becomes enforceable in its reduced
form.

 

(b)     The Company and you agree that any dispute, controversy, or claim
arising out of or related to in any way to this Agreement or any breach or
threatened breach of this Agreement is likely to result in irreparable injury to
the Company. You agree that the Company shall be entitled, if it so elects, to
institute and prosecute proceedings, either in law or in equity, to enjoin you
from activities in violation of this Agreement. The Company shall not be
required to post bond as a condition of obtaining injunctive relief.

 

(c)     In the event that you violate any of the non-solicitation or
non-competition obligations, the court is authorized to extend the length of the
Restricted Period by the period of the duration of such breach.

 

(d)     In the event that the Company is the prevailing party in any action(s)
it brings for breach of any of the terms or provisions of this Agreement, you
shall be responsible for paying all reasonable court costs and attorneys’ fees
actually incurred by the Company.

 

6.     Governing Law, Disputes and Waiver of Jury Trial.

 

(a)     The law of the State of Delaware shall govern (a) all claims or matters
related to or arising from this Agreement (including any tort or non-contractual
claims) and (b) any questions concerning the construction, interpretation,
validity and enforcement of this Agreement, without giving effect to any choice
of law or conflict of law rules or provisions (whether of the State of Delaware
or any other jurisdiction) that would cause the application of the Law of any
jurisdiction other than the State of Delaware.

 

 

--------------------------------------------------------------------------------

 

 

(b)     You and the Company hereby irrevocably waive all rights to trial by jury
in any proceeding brought to resolve any dispute between or among you and the
Company (whether arising in contract, tort or otherwise) arising out of,
connected with, related or incidental to this Agreement, the transactions
contemplated by this Agreement or the relationships established between you and
the Company under this Agreement.

 

7.     Surviving Obligations. You acknowledge and agree that your obligations
under this Agreement will survive the termination of your employment and will
apply regardless of the reasons for or circumstances of your termination.

 

8.     Entire Agreement; Amendments; Waiver; Severability.

 

(a)     This Agreement constitutes the entire understanding between the Company
and you with respect to the subject matter of this Agreement. This Agreement may
not be modified orally, but only by written agreement signed by you and an
authorized officer of the Company, making express reference hereto. No waiver of
any provision or condition of this Agreement shall be valid unless the same
shall be in writing and signed by the party against which such waiver is to be
enforced. No waiver of any default, breach of representation or warranty or
breach of covenant hereunder, whether intentional or not, shall be deemed to
extend to any other, prior or subsequent default or breach or affect in any way
any rights arising by virtue of any other, prior or subsequent such occurrence.

 

(b)     The invalidity or unenforceability of any provision herein shall not
affect the validity or enforceability of any other provision herein. If a court
of competent jurisdiction determines that any portion of this Agreement is in
violation of any statute or public policy, then only the portions of this
Agreement that violate such statute or public policy shall be stricken, and all
other portions of this Agreement that do not violate any statute or public
policy shall continue in full force and effect.

 

9.     Successors and Assigns. This Agreement shall bind and be for the benefit
of the Company, its successors and assigns, including without limitation any
entity which may acquire any division or subsidiary of the Company or all or
substantially all of the Company’s assets or into which the Company is
consolidated or merged. You understand and agree that your obligations hereunder
are personal and may not be assigned or transferred by you.

 

 

--------------------------------------------------------------------------------

 

 

  inTEST CORPORATION       By:                                                  
                               

Joseph W. Dews IV

Chairman of the Board

        Date:                                  

 

 

ACCEPTED AND AGREED TO:

 

____________________________

Richard N. Grant, Jr.

 

 

___________________________

Date

 

 